Citation Nr: 0317116	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  01- 04 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of neck 
injury


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1976 to 
September 1985, with prior unverified service of 10 years, 10 
months and sixteen days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision in which 
the RO denied service connection for residuals of neck injury 
(hereinafter neck disability) as not well grounded.  In a 
February 2001 rating decision and supplemental statement of 
the case, the RO found, on readjudication, that service 
connection was unwarranted.


REMAND

Service medical records (SMRs) show complaints of stiff neck 
in November 1972, and a fall on a curb in January 1973 
resulting in facial abrasions, no loss of consciousness, and 
diagnosis of a nasal fracture on x-rays.  

In his September 2000 notice of disagreement, the veteran 
attributed his current neck disability to these incidents and 
to two automobile accidents in June 1975 while in service.

The Board has determined that additional development is 
needed in this case.  Accordingly, the case is remanded to 
the RO for the following actions:

1.  Ask the veteran to identify any 
medical providers or sources of 
information (other than the service 
medical records already of record), which 
may provide support for his claim that 
two automobile accidents in June 1975 
contributed to his current neck 
disability, and obtain all identified 
medical evidence.

2.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded a medical 
examination to assess the specific nature 
and etiology of the current neck 
disability.  A definitive diagnosis 
should be noted.  Send the claims folder 
to the examiner(s) for review, and 
request that the examiner(s) note such 
review in the examination report.  The 
examiner should state an opinion as to 
whether the veteran's claimed current 
residuals of neck injury are, at least as 
likely as not, or unlikely, causally 
related to the in-service complaints of 
stiff neck in November 1972, and facial 
injuries/nasal fracture in January 1973.  

3.  The RO should then readjudicate the 
issue.  If the benefits sought on appeal 
are not granted to the appellant's 
satisfaction, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
on this issue, and provided an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

